recant a report of abuse, or minimize the abusive behavior. The witness
                    testified that she had never met Brizzolara or the victim, and she was not
                    asked about, nor did she offer, an opinion of the victim's credibility or
                    Brizzolara's guilt. The witness did not testify to matters precluded by
                    NRS 48.061(2) or to prior bad acts, and the testimony was highly
                    probative, and the probative value was not substantially outweighed by
                    unfair prejudice. Furthermore, Brizzolara conceded at trial that the
                    witness was a domestic violence expert. We conclude that the district
                    court did not abuse its discretion by allowing the testimony of the State's
                    expert witness on domestic violence. See Perez v. State, 129 Nev.     ,
                    313 P.3d 862, 866-70 (2013).
                                  Second, Brizzolara contends that the prosecutor engaged in
                    numerous instances of prosecutorial misconduct by asking the victim
                    whether other witnesses were liars. The State argues that it was not
                    asking the victim to comment on the veracity of other witnesses but rather
                    was attempting to demonstrate that the victim either lied to police or was
                    lying on the stand when her trial testimony differed significantly from
                    earlier reports. Brizzolara failed to object to these questions, and we
                    review for plain error. Valdez v. State, 124 Nev. 1172, 1190, 196 P.3d 465,
                    477 (2008) (stating that reversal is only warranted when "the defendant
                    demonstrates that the error affected his or her substantial rights, by
                    causing 'actual prejudice or a miscarriage of justice" (quoting Green v.
                    State, 119 Nev. 542, 545, 80 P.3d 93, 95 (2003))). We have held that a
                    witness may not give his or her opinion as to the veracity of the statement
                    of another.    See DeChant v. State, 116 Nev. 918, 924, 10 P.3d 108, 112
                    (2000). However, to the extent that the State asked the victim to comment
                    on the veracity of other witnesses, specifically her father and responding

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    'Te.
                   officers, we conclude that none of the incidents, either considered
                   individually or collectively, amount to plain error because Brizzolara has
                   not shown that these instances prejudiced him or affected his substantial
                   rights. With regard to the one instance where the prosecutor appeared to
                   ask the victim whether a statement by Brizzolara was a lie, we conclude
                   that Brizzolara has failed to establish plain error as the prosecutor
                   voluntarily continued with his questioning without receiving an answer.
                   Accordingly, we conclude that the prosecutor's questioning of the victim
                   did not constitute plain error.
                               Third, Brizzolara contends that the prosecutor committed
                   prosecutorial misconduct during closing argument by improperly shifting
                   the burden of proof During closing argument, the State argued that there
                   was not significant testimony about the sliding glass door, that there was
                   a question of whether the door was functional, and that, when considering
                   the facts collectively, the sliding glass door did not matter. Brizzolara
                   claims that, by arguing about the sliding glass door, the prosecutor
                   implied that Brizzolara had an obligation to present evidence that the door
                   was functional. 1 Brizzolara objected to this line of argument, and we
                   review for harmless error. Valdez v. State, 124 Nev. at 1190, 196 P.3d at
                   477. We conclude that the State's arguments did not shift the burden of
                   proof, as the State properly remarked on the state of the evidence as
                   presented to the jury, and therefore did not constitute misconduct.     See

                         'To the extent that Brizzolara argues the prosecutor made
                   statements unsupported by evidence, this claim was not preserved, and we
                   conclude that Brizzolara has failed to demonstrate that the statements
                   about whether the door was functional prejudiced him or affected his
                   substantial rights. See Valdez, 124 Nev. at 1190, 196 P.3d at 477.



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    ef1

                                                                :4,ffMr777,4„
                 Leonard v. State, 117 Nev. 53, 81, 17 P.3d 397, 415 (2001) ("[T]he
                 prosecutor may comment on a defendant's failure to substantiate a
                 claim.").
                                Fourth, Brizzolara contends that the district court erred by
                 allowing the jurors to ask questions of the witnesses, as this allowed the
                 jury to take on a prosecutorial role and reduced the State's obligation to
                 prove each element beyond a reasonable doubt. This court has held that
                 the practice of jury-questioning "can significantly enhance the truth-
                 seeking function of the trial process" and that allowing jury-questioning
                 "is a matter committed to the sound discretion of the trial court." Flores v.
                 State, 114 Nev. 910, 913, 965 P.2d 901, 902 (1998). Brizzolara does not
                 argue that the district court failed to comply with established safeguards
                 pertaining to juror questions. See id. Rather, he claims that the practice
                 of jury-questioning as a whole is error. We disagree and continue to
                 adhere to our reasoning and holding in Flores.        Therefore, the district
                 court did not err in allowing the jurors to ask questions.
                                Fifth, Brizzolara contends that the district court abused its
                 discretion by instructing the jury on the definition of "prolonged physical
                 pain" as the phrase has an established meaning that is ordinarily
                 understood. "The district court has broad discretion to settle jury
                 instructions, and this court reviews the district court's decision for an
                 abuse of that discretion or judicial error." See Crawford v. State, 121 Nev.
                 744, 748, 121 P.3d 582, 585 (2005). This court has previously concluded
                 that "the phrase 'prolonged physical pain' has a well-settled and ordinarily
                 understandable meaning" and that the phrase is not unconstitutionally
                 vague.      Collins v. State, 125 Nev. 60, 65, 125 P.3d 90, 93 (2009). The
                 instruction given in this case was a near verbatim reproduction of the

SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    e
                   definition outlined in Collins to demonstrate that the phrase has an
                   established and ordinarily understood meaning. Id. at 64-65, 125 P.3d at
                   92-93. We conclude that, while the definition was unnecessary, the
                   district court did not abuse its discretion by giving the instruction.
                               Sixth, Brizzolara contends that the district court abused its
                   discretion by instructing the jury that it was inevitable the State would
                   prove his guilt. The instruction stated, in part, that "Nile defendant is
                   presumed innocent until the contrary is proved," and Brizzolara argues
                   that the word "unless" should have replaced "until." This court has
                   rejected this argument, concluding that the use of the word "until" in a
                   reasonable doubt instruction did not dilute the presumption of innocence,
                   especially when the jury instruction was "read as a whole." Blake v. State,
                   121 Nev. 779, 799, 121 P.3d 567, 580 (2005). We decline Brizzolara's
                   invitation to deviate from this holding and conclude that the district court
                   did not abuse its discretion by giving the instruction.    See Crawford, 121
                   Nev. at 748, 121 P.3d at 585.
                               Seventh, Brizzolara contends that cumulative error requires
                   reversal of his convictions. "The cumulative effect of errors may violate a
                   defendant's constitutional right to a fair trial even though errors are
                   harmless individually." Hernandez v. State, 118 Nev. 513, 535, 50 P.3d
                   1100, 1115 (2002). When assessing a cumulative-error claim, we consider
                   "(1) whether the issue of guilt is close, (2) the quantity and character of the
                   error, and (3) the gravity of the crime charged." Mulder v. State, 116 Nev.
                   1, 17, 992 P.2d 845, 854-55 (2000). Considering these factors, we conclude
                   that any errors considered cumulatively were not of sufficient consequence
                   to warrant reversal of Brizzolara's convictions.



SUPREME COURT
       OF
    NEVADA
                                                          5
(0) 1947A .41410
                              Having considered Brizzolara's arguments and concluded that
                  no relief is warranted, we
                              ORDER the judgment of conviction AFFIRMED.


                                                            R °du ty
                                                                  '               J.
                                                   Pickering


                                                      ez_k_s_s.-s6r           ;   J.
                                                   Parraguirre



                                                   Saitta


                  cc: Hon. Michelle Leavitt, District Judge
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     6
(th 1947A    e.